         Case 3:19-cv-00321-CL         Document 17       Filed 07/22/20      Page 1 of 14




                                                                                                      l

                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      MEDFORD DIVISION



MIRANDA J. L., 1

               Plaint1ff,                                             Civ. No. 3:19-cv-00321-CL

       v.                                                             OPINION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


MARK D. CLARKE, Magistrate Judge.                                                                     I



       Plaintiff Miranda L. ("Plaintiff') seeks judicial review of the final decision of the          '

Commissioner of the Social Security Administration denying her claim for Social Security

Disability Ben~fits under Title II of the Social Security Act. For the reasons provided below, the

Commissioner's decision is AFFIRMED. 2




1
 1n the interest of privacy, this Opinion and Order uses only the first name and the initial of the
last name of the non-governmental party or parties in this case.
2 The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28

U.S.C. § 636(c)(l). (Dkt#6).
Pag~ 1 of14-OPINION AND ORDER
         Case 3:19-cv-00321-CL          Document 17       Filed 07/22/20     Page 2 of 14




                                         BACKGROUND

        Plaintiff was born on June 21, 1989 and was 26 years old on the alleged disability onset

date. Tr. 86, 156. Plaintiff speaks, reads, and writes in English and has an associate degree. Tr.

159,210. Her past work history includes assistant manager at a restaurant, archeology

technician, drive through attendant, and stock person at a gift shop. Tr. 161-162. Plaintiff lives

with her mother, father, fiance, and three children. Tr. 161. Plaintiff has a history of depression

dating back to age fourteen. Tr. 517.

       Plaintiff alleges that she has been disabled since October 1, 2014, because of major

depression and anxiety, postural orthostatic tachycardia syndrome, epis~dic lightheadedness, iron

deficiency, narcolepsy, and pre-diabetes. Tr. 159. She applied for disability be_nefits on

September.21, 2015. Tr. 30. Her application was initially denied on October 26, 2015, and again

upon reconsideration on December 31, 2014. Tr. 30. Plaintiff filed a written request for a hearing

before an Administrative Law Judge (ALJ). Tr. 105. Plaintiff appeared prose at the hearing held

October 23, 2017. Tr. 30. The ALJ issued an unfavorable decision on January 20, 2018. Tr. 30.

The Appeals Council denied a timely request for review on September 21, 2018, making the ALJ

decision the final decision of th~ Commissioner. Tr. 5.

        Plaintiff now ~eeks judicial review.

                                  · DISABILITY ANALYSIS

        A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically dete~inable physical or mental impairment which ... has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A). "Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security AcC'



Page 2 of 14 -OPINION AND ORDER
        Case 3:19-cv-00321-CL         Document 17       Filed 07/22/20      Page 3 of 14




Keyser v. Comm 'r. Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Each step is potentially

dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential process asks

the following series of questions:

       L       Is the claimant performing "substantial gainful activity"? 20 C.F.R.
               §§ 404.1520(a)(4).(i); 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay or
               profit. 20 C.F.R. §§ 404.1510; 416.910. If the claimant is performing such
               work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i); 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant's impairment "severe" under the Commissioner's
               regulations? 20 C.F.R. §§-404.1520(a)(4)(ii); 416.920(a)(4)(ii) .. Unless
               expected to result in_ death, an impairment is "severe" if it significantly
               limits the claimant's physical or mental ·ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a); 416.921(a). This impairment must have lasted or
               must be expected to last for a continuous period of at least 12 months. 20
               C.F.R. §§ 404.1509; 416.909. If the claimant does not have a severe
               impairment, the analysis ends. 20 C.F.R. §§ 404.1520(a)(4)(ii);
               416.920(a)(4)(ii). If the claimant has a severe impairment, the analysis
               proceeds to step three.

       3.      Does the claimant's severe impairment "meet or equal" one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P·, Appendix 1? If so, then
               the claimant is disabled. 20 C.F.R.. §§ 404.1520(a)(4)(iii);
               416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis· proceeds to the "residual functional
               capacity" ("RFC") assessment.

               a. The ALJ must evaluate medical and other relevant evidence to assess
                  and determine the claimant's RFC. This is an assessment of work-
                  rela:ted activities that the claimant may still perform on a regular and
                  continuing basis, despite any limitations imposed by . his or her
                  impairments. 20 C.F.R. §§ 404.1520(e); 404.1545(b)-(c); 416.920(e);
                  416.945(b)-(c). After the ALJ determines the claimant's RFC, the
                  analysis proceeds to step four.

       4.      Can the claimant perform his or her "past relevant work" with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R.

Page 3 of 14 _:__ OPINION AND ORDER
        Case 3:19-cv-00321-CL         Document 17       Filed 07/22/20     Page 4 of 14




              §§ 404.1520(a)(4)(iv); 416.920(a)(4)(iv). If the claimant cannot perform his
              or her past relevant work, the analysis proceeds to step five.

       5.     Considering the claimant's RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is not
              disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v); 404.1560(c);
              416.960(c). If the claimant cannot perform such work, he or she is disabled.
              Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954-55 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 954. The

Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, "taking into consideration the claimant's residual functional

capacity, age, education, and work experience." Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999) (internal citations omitted); see also 20 C.F.R. §§ 404.1566; 416.966 (describing "work

which exists in the national economy"). If the Commissioner fails to meet this burden, the

claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 954-55;

Tackett, 180 F.3d at 1099.

                                    THE ALJ'S FINDINGS

       Applying the five-step analysis, the ALJ made the following findings:

       1. Plaintiff has met the insured status requirements of the Social Security Act through·
          June 30, 2019.

       2. Plaintiff has not engaged in substantial gainful activity as defined in 20 C.F.R.
          404.1571 et seq. since the alleged onset date.

       3. Plaintiff has the following severe impairments as defined in 20 C.F.R. 404.1520(c):
          syncope, tremors, idiopathic hypotension, and chronic fatigue syndrome.

Page 4 of 14-OPINION AND ORDER
        Case 3:19-cv-00321-CL         Document 17       Filed 07/22/20     Page 5 of 14




       4. Plaintiff does not have an impairment or combination of impairments that meets or           !
                                                                                                      i
          medically equals the _severity of one of the listed impairments in 20 C.F.R. Part 404,
          Subpart P, Appendix 1.

       5. Plaintiff has the residual functional capacity to perform a full range of work at all
          exertional levels but with the following nonexertional limitations: Plaintiff should
          never climb on ladders, ropes or scaffolds. Plaintiff can occasionally stoop, kneel,
          crouch, crawl and climb stairs and ramps. Plaintiff is precluded from working around
          hazards such as unprotected heights,operating heaving moving machinery,·or
          operating a motor vehicle.

       6. Plaintiff is capable of performing past relevant work as a shift supervisor as defined
          by D.O.T. 319.137.022. This work does not require the performance of work-related
          activities by Plaintiffs residual functional capacity.

       7. Plaintiff has not been under a disability, as defined in the Social Security Act, from
          October 1, 2014, through the date of the ALJ decision.

       Therefore, the ALJ found Plaintiff not disabled, as defined by the Social Security Act, at

any time from the alleged onset date to the date of the ALJ decision.

                                  STAND ARD OF REVIEW

       The reviewing court must affirm the Commissioner's decision if itis based on the proper

legal standards and the legal findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Batson v. Comm 'r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); see

also Ham_mock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). "'Substantial evidence' means

'more than a mere scintilla but less than a preponderance,' or more clearly stated, 'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion."' Bray v.

Comm'r Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shala/a, 53

F.3d 1035, 1039 (9th Cir. 1995)). In reviewing the Commissioner's alleged errors, this Court

must weigh "both the evidence that supports and detracts from the [Commissioner's]

conclusions." Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations



Page 5 of 14 - OPINION AND ORDER
                                                                                                     • I
                                                                                                       :
              Case 3:19-cv-00321-CL         Document 17       Filed 07/22/20      Page 6 of 14




      of the evidence are insignificant if the Commissioner's interpretation is rational. Burch v.

      Barnhart, 400 F.3d 676,679 (9th Cir_. 2005).

             Where the evidence before the ALJ is subject to more than one rational interpretation, the

      Commissioner's conclusion must be upheld. Batson, 359 F.3d at 1198 (citing Andrews, 53 F.3d

      at 1041 ). "However, a reviewing court must consider the entire record as a whole and may not

     · affirm simply by isolating a 'specific quantum of supporting evidence."' Robbins v. Soc. Sec.

      Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock, 879 F.2d at 501). Additionally, a

      reviewing court "cannot affirm the [Commissioner's] decision on a ground that the

     . [Administration] did not invoke in making its decision." Stout v. Comm 'r Soc. Sec. Admin., 454

      F.3d 1050, 1054 (9th Cir. 2006) (citations omitted). Finally, a court may not reverse an ALJ's

      decision on account of an error that is harmless. Id. at 1055-56. "[T]he burden of showing that

      an error is harmful normally falls upon the party attacking the agency's determination." Shinseki.
I.
I
      v. Sanders, 556 U.S. 396, 409 (2009).

             Even where findings are supported by substantial evidence, "the decision should be set

      aside if the proper legal standards were not applied in weighing the evidence and making the

      decision." Flake v. Gardner, 399 F.2d 532, 540 (9th Cir. 1968). Under sentence four of 42

      U.S.C. § 405(g), the reviewing court has the power to enter, upon the pleadings and transcript

      record, a judgment affirming, modifying, or reversing the decision of the Commissioner, with or

      without remanding the case for a rehearing.

                                                DISCUSSION

             Plaintiff presents the following issues:

             1. Did the ALJproperly evaluate the opinions of Plaintiffs medical sources?

             2. Did the ALJ properly evaluate Plaintiffs subjective symptom statements?



      Page 6 of 14 - OPINION AND ORDER
I
              Case 3:19-cv-00321-CL          Document 17       Filed 07/22/20      Page 7 of 14




             The Court finds that the ALJ properly evaluated all of the evidence. The ALJ's decision

    is affirmed.

        I.      The ALJ properly evaluated the medical evidence.

             In social security cases; there are three categories of medical opinions: those that come

    from treating, examining; and non-examining doctors. Holohan v. Massanari, 246 F.3d_l 195,

     1201 (9th Cir. 2008). "Generally, a treating physician's opinion carries more weight than an

    examining physician's, and an examining physician's opinion carries more weight than a

    reviewing physician's." Id at 1202. Treating providers are "employed to cure and [have] a

    greater opportunity to know and observe the patient as an individual." Magallanes v. Bowen, 881

    F.2d 747, 751 (9th Cir. 1989). A contradicted opinion by a treating doctor may only be rejected

    for specific and legitimate reasons supported by substantial evidence in the record. Orn, 495 F.3d

    at 632. The opinion of a non-examining physician cannot by itself constitute substantia1'evidence

     to reject the opinion of a treating physician. Lester v. Chafer, 81 F.3d 821, 830-31 (9th Cir.

     1995). Even where an examining physician's opinion is contradicted by another doctor, the ALJ

    may only reject it with "specific and legitimate" reasons supported by substantial evidence. Id at

     1164; accord Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). Medical experts (ME) are

    considered experts in the Social Security disability programs, and their opinions may be entitled

    to great weight if they are supported by the record. See 20 C.F.R. §§ 404,1513(b), 404.1527:

     Opinions supported by explanations are given more authority than those that are not, as are

    · opinions of specialists directly relating to their specialties. Holohan, 246 F .3d. at 1202.

     However, an ALJ considers all ·relevant medical evidence and is responsible for resolving its

     conflicts. 20 C.F.R. §§ 404.1527, 416.927; Carmickle v. Comm 'r, Soc. Sec. Admin., 533 F.3d

     1155, 1164 (9th Cir. 2008).



     Page 7 of 14 - OPINION AND ORDER
         Case 3:19-cv-00321-CL           Document 17        Filed 07/22/20      Page 8 of 14




                a. The ALJ properly evaluated the opinion of Ruth Christiansen, PA-C and
                   co-signer Cezary Wojcik, M.D.

        Ruth Christiansen, PA-C, wrote a letter co-signed by Cezary Wojcik, M.D. to Plaintiffs

 insurance on April 28, 2017. Tr. 597. "The ALJ need not accept the opinion of any physician,

 including a treating physician, if that opinion is brief, conclusory, and inadequately supported by

 clinical findings." Bray v. Comm 'r ofSoc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009). The·

 better an explanation a source provides for an opinion, the more weight we will give that

·. opinion. 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3). A physician's reports should demonstrate

• how a claimant's symptoms translate into specific functional deficits which preclude certain

 activities. Morgan v. Comm'r ofSoc. Sec. Admin., 169 F.3d 595,601 (9th Cir. 1999).

        In the letter, they stated that Plaintiff is disabled due to severe dizziness and hypotension

 that they believe is caused by chronic fatigue syndrome and associated idiopathic hypotension.

 Tr. 597. The ALJ gave four specific and legitimate reasons for assigning Ms. Christiansen and

 Dr. Wojcik's opinion little weight. Tr. 38. The ALJ found that their conclusions (1) were vague

 and conclusory because they did not specify or quantify actual limitations, (2) lacked objective

 medical evidence, and (3) infringed upon issues reserved for the Commissioner. Tr. 38.

         First, the ALJ determined that Ms. Christiansen and Dr. Wojcik's conclusions were

 vague and conclusory because the limitations were not specific or quantified. Tr. 38. The ALJ

 stated that the limitations·" ... did not specify or quantify the claimant's actual limitations or the

 degree of work restrictions." Tr. 38. Although their letter is four pages long and provides

 Plaintiffs detailed treatment history and testing results, it fails to provide Plaintiffs concrete

 functional limitations in a manner that would help the ALJ translate them into a succinct residual

 functional capacity (RFC). A physician's report should demonstrate how a claimant's symptoms


 Page 8 of 14 - OPINION AND ORDER
               Case 3:19-cv-00321-CL         Document 17        Filed 07/22/20    Page 9 of 14




    translate into specific functional deficits which preclude certain activities. Morgan v. Comm 'r ofSoc.

    Sec. Admin., 169 F.3d 595,601 (9th Cir. 1999). Though the opinion noted that Plaintiffs dizziness

    ebbs and flows, she sometimes needs a wheelchair, and she is not able to stand long, the ALJ

    reasonably determined that these conclusions were too vague to provide value in assessing

    Plaintiffs ability to work. Tr. 38. This is a specific and legitimate reason to give the opinion li_ttle

    weight.

              Next, the ALJ determined that the opinion lacked objective medical evidence, stating that

    "[t]he extensive medial workup and diagnostic tests ... do not corroborate the disability the two

    sources suggested." Tr. 38. "The more a medical source presents relevant evidence to support an

    opinion, particularly medical signs and laboratory findings, the more weight we will give that

    opinion." 20 C.F.R. § 404.1527(c). Here, though the opinion did include Plaintiffs blood

    pressure readings from her last six encounters, the opinion merely states that Plaintiffs blood

    pressure remains low and does not describe the examination findir1.gs. Tr. 36. Further, the opinion

    includes ten other tests, workups, and scans with negative or normal results. Tr. 599. The

    diagnostic results and laboratory findings do not support the opinion's conclusions. This is a·

    specific and legiti11;1ate reason to give the opinion little weight.

              Last, the ALJ found that the opinion infringed upon issues reserved for the

    Commissioner. Tr. 28. Ms. Christiansen and Dr. Wojcik concluded that Plaintiff is disabled,

    however, the law reserves the disability determination for the Commissioner. 20 C.F.R. §

    404.1527(e)(I). No special significance is given to opinions on issues reserved for the

    Commissioner, however, the ALJ must nonetheless consider the opinion along with "all of the

I   medical findings and other evidence that support a medical source's statement that you are
l
    disabled.". 20 C.F.R. §§ 404.1527(d), 416.927(d). The ALJ stated, "the statement thatthe

    claimant 'is disabled' is a legal determination reserved to the Commissioner and therefore

    Page 9 of 14    OPINION AND ORDER
          Case 3:19-cv-00321-CL        Document 17        Filed 07/22/20     Page 10 of 14




 warrants little weight. Nonetheless, the symptoms the two sources described ... have been

 considered in formulating the above residual functional capacity." Tr. 38. Though the ALJ noted

 that a determination of disability is reserved for the Commissioner and warrants little weight, the

 ALJ nonetheless considered the symptoms described in the opinion in formulating Plaintiffs

 RFC, resulting in the following nonexertional limitations: Plaintiff should never climb ladders,

 ropes, or scaffolds. Tr. 38. Plaintiff can occasionally stoop, kneel, crouch, crawl, and climb stairs

 and ramps. Tr. 38. Plaintiff is precluded from working around hazards such as unprotected

 heights, operating heavy moving machinery, or operating motor vehicles. Tr. 35.

         Thus; the ALJ considered Ms. Christiansen and Dr. Wojcik's opinion, discussed it in the

 decision, and provided specific and legitimate reasons for assigning it limited weight. Tr. 38. The
                                                                                                         l
                                                                                                         I
· ALJ did not err in this regard.

                 b. The ALJ properly evaluated the opinion of Ms. Norris, a certified
                                                                                                         l
                    physician's assistant.

         Jane Norris, a certified physician's assistant, wrote a letter on April 25, 2017 showing

 that Plaintiff has been receiving ongoing treatment for chronic fatigue syndrome since March 13,

 2017. Tr. 596. A nurse practitioner's opinion is co·nsidered "other medical source" evidence,

 which the ALJ may only discount by providing reasons that are germane to each witness. Dodrill

 v. Shala/a, 12 F.3d 915, 919 (9th Cir. 1993).

         In her letter, Ms. Norris recommended that Plaintiff refrain from any strenuous physical ·

 or cognitive activities until her chronic fatigue syndrome improved. Tr. 596. Plaintiffs treatment

 plan included limiting activities including walking, lifting, bending, and other similar physical

 exertion activities. Tr. 596. The ALJ assigned limited weight to this opinion stating:

                 ... [T]he source did not quantify the degree of the claimant's
                 functional limitations. The source did not indicate how long the
                 limitation would last. The statement is vague and conclusory in


 Page 10 of 14 - OPINION AND ORDER
          Case 3:19-cv-00321-CL        Document 17       Filed 07/22/20     Page 11 of 14




                 nature. There is little objective evidence that supports limitation
                 associated with cognitive functioning.

Tr. 39.

          The ALJ provided two reasons to assign limited weight to Ms. Norris's opinion. Tr. 38-:-

39. First, the ALJ found that Ms. Norris's stateinent was vague and conclusory. Tr. 38. Neither

Ms. Norris's recommendation that Plaintiff refrain from "any strenuous activities, both physical

and cognitive" nor the treatment plan limiting Plaintiffs "activities including walking, lifting,

bending, and similar physical exertion" provide any concrete limitations that would assist the

ALJ in assessing Plaintiffs remaining ability to do work activity. Tr. 596.

          Second, the ALJ found that Ms. Norris's opinion lacked objective medical evidence. Tr.

38. Ms. Norris makes no reference to any clinical findings or other objective medical evidence in

the record to support her opinion. Tr. 596.

          The ALJ has provided germane, as well as clear arid convincing, reasons to discount Ms.

Norris's opinion. Tr. 38-39. The ALJ did not err in this regard.


   II.      The ALJ properly evaluated Plaintiff's subjective symptoms

          When deciding whether to accept the subjective symptom testimony of a claimant, the

ALJ must perform a two-stage analysis. In the first stage, the claimant must produce objective

medical evidence of one or more impairments which could reasonably be expected to produce

some degree of symptom. Lingenfelter v. Astrue, 504 F.3d· 1028, 1036 (9th Cir. 2007). The

claimant is not required to show that the impairment could reasonably be expected to cause the

severity of the symptom, but only to show that it could reasonably have caused some degree of

the symptom. Id.




Page 11 of 14-OPINION AND ORDER
       Case 3:19-cv-00321-CL         Document 17       Filed 07/22/20     Page 12 of 14




       In the second stage of the analysis; the ALJ must consider the intensity, persistence, and

limiting effects of the alleged symptoms based on the entire record. SSR 16-3p at *7-8. The ALJ

will consider the "[l]ocation, duration, frequency, and intensity of pain or other symptoms"

reported by the claimant, any medical sources, and any non-medical sources. Id. The ALJ's

decision must contain "specific reasons for the weight given to the individual's symptoms, be

consistent with and support by the evidence, and be clearly articulated so the individual and aiiy

subsequent reviewer can assess how the adjudicator evaluated the individual's symptoms." Id.

Additionally, the evidence upon which the ALJ relies must be substantial. See Reddick, 157 F.3d

at 724; Holohan v. Massinari, 246 F.3d 1195, 1208 (9th Cir. 2001); Sullivan, 947 F.2d 341, 345-

46 (9 th Cir. 1991). The ALJ must also "s.tate specifically which symptom testimony" is being

rejected and what facts lead to that conclusion. Smolen v. Charter, 80 F.3d 1273, 1284 (9th Cir.

2009) (citing Dodrill, 12 F.3d at 918). In rejecting claimant's testimony about the severity of her .

symptoms, the ALJ must give "specific, clear and convincing reasons for doing so." Brown-

Hunter v. Colvin, 806 F.3d 487,493 (9th Cir. 2015) (quoting Lingenfelter v. Astrue, 504 F.3d

1029, 1036 (9th Cir. 2007)).

       In this case, the ALJ applied the requisite two-step framework and cited specific, clear,

and convincing reasons for discounting portions of Plaintiff's subjective symptom testimony. Tr.

35-38. Plaintiff alleges she cannot work due to multiple conditions including syncope episode,

baseline tremor, and chronic fatigue syndrome. Tr. 36. Plaintiff alleges that her body and hands

shake, she faints when she walks long distances, and she uses a wheelchair in and out of her

                                                                                     a
home. Tr: 36. Plaintiffalleges that she cannot stand for even five minutes and uses stool when

making dinner. Tr. 36. Plaintiff alleges that she spends her day lying down or sitting, uses a

motorized scooter when shopping in stores, and is unable to drive due to problems processing



Page 12 of 14 - OPINION AND ORDER
        Case 3:19-cv-00321-CL         Document 17       Filed 07/22/20     Page 13 of 14




information. Tr. 36. Plaintiff alleges she experiences mental tiredness and mental exertion and

has problems interpretirig information. Tr. 36. At step two, the ALJ found that Plaintiffs
                                                                                r
medically determinable impairments could reasonably be expected to cause the alleged

symptoms, however, Plaintiffs testimony was rejected for two reasons. Tr. 36-38. First, the ALJ

found that the Plaintiffs treatment notes lacked objective findings that support the severity of

Plaintiffs symptoms. Tr. 36_-37. Second, the ALJ found that Plaintiffs symptoms are

inconsistent with the extensive mydical workups. Tr. 36-37. These are specific, clear, and

convincing reasons to reject Plaintiffs subjective symptom allegations. Therefore, the ALJ's

decision should be affirmed.

       First, the ALJ determined that Plaintiffs statements were inconsistent with the treatment

notes. Tr. 36-37. In particular, the ALJ found that despite Plaintiffs subjective complaints of

hand shaking and_ chronic dizziness that causes syncope and collapse, the treatment provider did

not document any objective finding that supports the severity of Plaintiffs symptoms. Tr. 36.

Rather, the treatment notes document that Plaintiff reported improved mood and energy and was

doing well on her current dose of medication. Tr. 36, 63, 243-44, 275-76, 328, 488, 543, 545,

607-08. Her dizziness improved and she only suffered from it at night, making it manageable. Tr.   I
                                                                                                   I


36,488. Plaintiff was able to take care of her children and her home. Tr. 607-608. She was able
                                                                                                   I
                                                                                                   I

to swim during a recent vacation, did not feel dizzy, and was feeling better. Tr. 490. These       I

                                                                                                   t
treatment notes lacked documentation of any objective finding that supports the intensity,         i
                                                                                                   I
persistence and limiting effects of Plaintiffs symptoms. Tr. 36.                                   I
       Second, the ALJ determined that Plaintiffs statements were inconsistent with the

extensive medical workups. Tr. 36-37. Plaintiff underwent extensive testing and saw multiple

specialists to determine the cause of her symptoms, however, none of them noted any



Page 13 of 14 - OPINION AND ORDER
        Case 3:19-cv-00321-CL         Document 17         Filed 07/22/20    Page 14 of 14




abnormality. Tr. 36. Plaintiffs MRI, CT-scan, rheumatology workup, thyroid test, EEG,

autonomic testing, neurological evaluation, and cardiology workup all showed negative findings.

Tr. 35, 599. Plaintiffs repeat EEG and autonomic testing showed negative findings and her

overnight oximetry testing was normal. Tr. 35, 599. Evaluations by a neurologist, sleep

specialist, internist, and audiologist at the Mayo clinic did not reveal any definitive diagnosis. Tr.

35, 599. Sleep studies and vestibular and hearing testing returned no abnormalities. Tr. 35, 599.

The record showed low blood pressure and positive viral test, but neither of these findings

support the severity of Plaintiffs alleged symptoms or limitations. Tr. 35, 599. The ALJ weighed

the medical workups and reasonably determined that Plaintiffs subjective symptoms were not

supported by the objective findings. Tr. 36. ·

       The ALJ properly evaluated Plaintiffs subjective symptom testimony and the decision is

supported be substantial evidence.

                                              ORDER

       Based on the foregoing, the decision of the Commissioner is AFFIRMED.

       It is so ORDERED and DATED this 22nd day of July, 2020.



                                                 /s/ Mark D. Clarke
                                                 MARK D. CLARKE
                                                 United States Magistrate Judge




Page 14 of 14- OPINION AND ORDER
